DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “receiving port comprises a sidewall extending from an outer surface of the rotatable body and defining a recess” of claim 7, “the receiving port comprises threads” of claim 8, and “the receiving port further comprises a ledge extending from an interior of the sidewall” of claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 2 is objected to because of the following informalities: Claim 2 lacks a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the claim term “having” in lines 3 and 6 is ambiguous. “Transitional phrases such as ‘having’ must be interpreted in light of the specification to determine whether open or closed claim language is intended. See, e.g., Lampi Corp. v. American Power Products., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000) (quoting MPEP 2111.03(IV)). Here, it is unclear whether “having” is intended to be open or closed claim language. The claim is examined as meaning that the claim language is open.
Additionally for claim 1, the claim recites “a transfer device” in lines 1-2 and “a transfer device” in line 18. It is unclear if these refer to the same element, or two different elements. For examination purposes, it will be understood as the same element.

Regarding claim 11, the term “the center” in line 3 is ambiguous. It is unclear if this limitation refers to the center of rotation of claim 1, or if the limitation refers to a new element that is simply the center of the device. For examination purposes, the limitation will be interpreted as referring to the center of rotation.
Additionally regarding claim 11, the claim recites “to drive the second blood component […] into the blood component chamber […] while the second component […] is retained within the separation chamber”. It is unclear how the second blood component can both be retained within the separation chamber and driven into the blood component chamber. For examination purposes, this functional limitation will be interpreted as “to drive the first blood component […]”.
Claims 2-12 are rejected by virtue of their dependence on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL document “Large-volume centrifugal microfluidic device for blood plasma separation”, hereinafter Amasia.


Regarding claim 4, Amasia teaches the biological fluid separation device of claim 1, wherein the rotatable body is disc shaped (Fig. 1).
Regarding claim 5, Amasia teaches the biological fluid separation device of claim 1, wherein the blood component chamber receives the first blood component of the multi-component blood sample upon the rotatable body being rotated by a processing instrument (pages 1704-5, Fig. 5).
Regarding claim 10, Amasia teaches the biological fluid separation device of claim 1, wherein the center of rotation is defined within the outer periphery (Figs. 1 and 4, center of rotation is in the center of the CD disc).
Regarding claim 11, Amasia teaches the biological fluid separation device of claim 1, wherein the arrangement of the separation chamber and the blood component chamber with respect to the center of the biological fluid separation device and one another causes a rotational force at a first rotation rate applied to the rotatable body (Fig. 3, cell sedimentation at 4000 rpm) to separate the multi-component blood sample in the separation chamber into a first component and a second component (Fig. 3, cell sedimentation), and reduction of the rotational force from the first rotation rate to a second rotation rate (Fig. 3, reduction of rpm to plasma transfer speed), which is less than the first rotation rate (Fig. 3, rpm decreased), to drive the first blood component of the multi-component blood sample towards the center of rotatable body through a flow channel into the blood component chamber (plasma transfer into the collection chamber through the transfer siphon) while the second component of the multi-.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Amasia in view of NPL document “A fully automated immunoassay from whole blood on a disc”, hereinafter Lee.
Regarding claim 3, Amasia does not teach the biological fluid separation device of claim 1, further comprising a diagnostic chamber in fluid communication with the blood component chamber.
However, Lee teaches a biological fluid separation device (abstract, Fig. 1A) comprising a diagnostic chamber in fluid communication with a blood component chamber (Fig. 1A, mixing chamber and detection chamber, in fluid communication with plasma separation section).
st column 2nd paragraph).
	Regarding claim 6, Amasia does not teach the biological fluid separation device of claim 1, further comprising a diagnostic chamber in fluid communication with the blood component chamber and including a detection zone readable by a processing instrument.
However, Lee teaches a biological fluid separation device (abstract, Fig. 1A), comprising a diagnostic chamber in fluid communication with the blood component chamber (Fig. 1A, mixing chamber and detection chamber, in fluid communication with plasma separation section) and including a detection zone readable by a processing instrument (Fig. 1A, detection chamber, page 1550 first column 3rd paragraph, optical transmittance measured at detection chamber).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Amasia to further comprise a diagnostic chamber in fluid communication with the blood component chamber and including a detection zone readable by a processing instrument, as taught by Lee, in order to have a diagnostics device that uses a smaller volume of reagents, enhanced reaction efficiency, shorter reaction time, simple to operate, less hazardous to use, and a cheaper and portable analytical system (Lee, page 1548, 1st column 2nd paragraph).

Claims 7, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Amasia in view of US 2009/0286309, hereinafter Roderfeld.

However, Roderfeld teaches a biological fluid separation device (device 10, Fig. 1) wherein a receiving port (connection unit 26) comprises a sidewall (wall 122) extending from an outer surface of a rotatable body (wall 122 extends from at end 52 of cylinder jacket 46) and defining a recess (Fig. 1, space between wall 122 and luer cone 120).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Amasia such that the receiving port comprises a sidewall extending from an outer surface of the rotatable body and defining a recess, as taught by Roderfeld, as a simple substitution of one fluid inlet (luer lock 118 of Roderfeld) for another (sample inlet hole of Amasia) for the predictable result of a secure fluid inlet.
Regarding claim 8, Amasia does not teach the biological fluid separation device of claim 1, wherein the receiving port comprises threads. 
However, Roderfeld teaches a biological fluid separation device (device 10, Fig. 1) wherein a receiving port (connection unit 26) comprises threads (para [0045], luer lock 118 comprises threads).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Amasia such that the receiving port comprises threads, as taught by Roderfeld, as a simple substitution of one fluid inlet (luer lock 118 of Roderfeld) for another (sample inlet hole of Amasia) for the predictable result of a secure fluid inlet.
Regarding claim 12, Amasia as modified by Roderfeld teaches the biological fluid separation device of claim 7, wherein the receiving port further comprises a ledge extending from an interior of the sidewall (para [0045], luer lock 118 comprises threads).

9 is rejected under 35 U.S.C. 103 as being unpatentable over Amasia in view of US 4146172, hereinafter Cullis. 
Regarding claim 9, Amasia does not teach the biological fluid separation device of claim 1, wherein all portions of the blood component chamber are radially closer to the center of rotation than any portion of the separation chamber.
However, Cullis teaches a biological fluid separation device (abstract) wherein all portions of a blood component chamber are radially closer to the center of rotation than any portion of a separation chamber (Col. 10, lines 14-25, collection chamber 31 and separation chamber 40).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Amasia such that all portions of the blood component chamber are radially closer to the center of rotation than any portion of the separation chamber, as taught by Cullis, in order to apply less force to the blood component/collection chamber (Cullis, Col. 10, lines 14-25).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10136849 in view of Amasia, Lee, Roderfeld, and Cullis as applied above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE MADELEINE WILLGOHS whose telephone number is (571)270-7456.  The examiner can normally be reached on M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M.W./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791